Citation Nr: 1620271	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-37 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for status post left total knee replacement beginning November 1, 2009.   


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1968 to July 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in August 2015, at which time it was remanded for additional development.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

From November 1, 2009, the Veteran's status post left total knee replacement has been manifested by pain and limitation of motion, without evidence of ankylosis, malunion of the tibia and fibula, or severe painful motion or weakness.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post left total knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided adequate VCAA notice regarding his claim in a July 2007 letter, prior to the December 2007 rating decision on appeal.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, most recently in September 2015.  The Veteran has not asserted, and the evidence of record does not show, that his knee disability has increased significantly in severity since the most recent examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Further, the Board finds the originating agency substantially complied with the August 2015 remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the Board will address the merits of the Veteran's claim.  

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14  (2015).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran was granted service connection and a noncompensable rating for his left knee disability in a June 1992 rating decision.  The Veteran was subsequently granted a 10 percent rating for his left knee disability effective December 30, 1993.  In July 2006, the Veteran filed a claim for increase.  In the December 2007 rating decision on appeal, the RO continued the 10 percent disability rating.  In April 2008, the Veteran filed a notice of disagreement with the 10 percent rating assigned and he perfected the appeal following the October 2008 statement of the case.  During the pendency of the appeal, the Veteran underwent total knee replacement surgery.  In a January 2009 rating decision, he was assigned a temporary total rating for convalescence effective September 22, 2008, after which a 30 percent disability rating was assigned, effective November 1, 2009.  In an August 2015 Board decision, the Veteran was denied a rating in excess of 10 percent prior to April 14, 2008, and was assigned a 30 percent rating from April 14, 2008 to September 21, 2008.  

The Veteran contends that the 30 percent rating does not accurately reflect the current severity of his left knee disability.  The 30 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this diagnostic code, the minimum 30 percent evaluation is warranted when the medical evidence of record shows a history of prosthetic knee replacement.  A 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The maximum 100 percent evaluation is granted for 1 year following implantation of prosthesis.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256 for ankylosis of the knee, 5261 for limitation of leg extension, or 5262 for impairment of the tibia and fibula.  

The Board observes that a rating in excess of 30 percent is not available for limitation of flexion under Diagnostic Code 5260.

A 30 percent rating is warranted for ankylosis of the knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees.  A maximum 60 percent rating is warranted with extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of leg extension warrants a noncompensable rating if limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2015) (showing normal leg flexion and extension as between 0 degrees and 140 degrees).

A 40 percent rating is warranted with nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

During a September 2009 VA examination for a right knee disability, the Veteran reported that he did not experience left knee pain since his left total knee replacement.  Range of motion testing following three repetitions revealed extension to zero degrees and flexion to 110 degrees without pain.  The examiner noted that there was no pain with movement of the left knee.  

A November 2009 treatment record from the David Grant Medical Center indicated that it took almost nine months to reach full extension in the left knee.  There was no tenderness to palpation.  Active range of motion was from 3 to 110.  The knee was stable to varus/valgus.  

A December 2009 radiologic examination report from the David Grant Medical Center showed that the Veteran had a history of a leg length discrepancy.  There was no evidence of hardware surgical complication.  The impression was a leg length asymmetry between five and 10 millimeters. 

The Veteran underwent a VA examination in February 2010.  The Veteran reported worsening pain in the left knee.  He described his knee pain as a constant mild discomfort and rated the pain as a 3 on a scale of 1 to 10.  He stated that the pain was worse in the mornings and when standing or walking.  He indicated that the mild discomfort limited his ability to stand more than one half hour, sit more than a few hours, walk more than an hour, and squat.  The Veteran did not complain of flare-ups.  The Veteran reported that his discomfort was treated with Vicodin.  The examiner noted that the Veteran's gait was mildly antalgic.  There was no tenderness in the knee, instability, or laxity.  Extension was to zero degrees and flexion was to 120 degrees following three repetitions.  There was no painful motion.  The examiner found that there was no pain, weakness, fatigability, or incoordination following three repetitions, but that pain had the major functional impact. 

The Veteran underwent a VA examination in February 2011.  The left knee was found to be progressively worse since onset.  The examiner noted that the Veteran had a good response to the surgery.  The Veteran reported that he was not taking any medication for his left knee, but did take medication in the past.  The examiner noted that the Veteran's gait was normal and the sensory examination was normal.  Bilateral knee symptoms included instability, pain, decreased speed of joint motion, and weakness.  There was no deformity, giving way, stiffness, incoordination, subluxation or dislocation, effusions, or inflammation.  In another section of the examination report, the examiner noted that there was no instability, grinding, crepitation, masses, clicks or snaps, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae in the left knee.  The Veteran reported weekly flare-ups of moderate intensity, which lasted hours.  Flare-ups were precipitated by prolonged standing or walking.  Range of motion testing indicated flexion to 110 degrees and extension to zero degrees with objective evidence of pain on active motion and with repetitive motion.  There were no additional limitations after three repetitions.  The examiner found that the Veteran's left knee disability would render him unable to secure and maintain physically demanding employment due to decreased strength in the lower extremity, pain, and difficulty standing and walking for prolonged periods.  

A February 2015 private diagnostic report showed that there was a history of pain in the left knee.  There was no evidence of hardware loosening or fracture.  Range of motion testing of the bilateral knees was 5 to 120 degrees.  There was no effusion, warmth, or erythema.  Physical examination did not show discomfort to varus valgus stress.  The Veteran had minimal tenderness.  

The Veteran underwent another VA examination in September 2015.  The Veteran reported that his left knee disability had not changed since his last VA examination.  The Veteran reported tenderness on the patella which limited his ability to kneel.  He described his pain as a 2 on a scale of 1 to 10.  The Veteran's symptoms were aggravated by prolonged standing.  The Veteran reported that he participated in water aerobics throughout the week to build up his muscles.  He also reported halouric acid injections and acupuncture in the past.  The Veteran reported flare-ups associated with prolonged standing.  The flare-ups occurred every two weeks and lasted 30 to 60 minutes.  He described the symptoms during flare-ups as aches that were a 2 on a scale of 1 to 10, with stiffness.  The Veteran denied any limitations during flare-ups and stated that he was able to walk and drive.  Range of motion testing indicated flexion to 110 degrees and extension to zero degrees.  The Veteran did not report functional impairment of the left knee.  The examiner noted that there was no pain noted during the examination, only tightness.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or range of motion after three repetitions.  The examiner was unable to predict, without resorting to speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or with repeated use over time.  The examiner noted that the Veteran was not examined immediately after repetitive use testing or during a flare-up.  The examiner further found no localized tenderness, pain on palpation, or objective evidence of crepitus.  Muscle strength was normal in flexion and extension.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing revealed anterior instability, posterior instability, medial instability, and lateral instability were normal.  Examination further revealed a leg length discrepancy of 1.5 centimeters, which was managed by orthopedic shoes with inserts and a built in left heel lift.  The examiner found that the Veteran would be limited in physical or sedentary employment requiring climbing, kneeling, squatting, or standing for prolonged periods of time.  The examiner further indicated there was no severe weakness, fusion, ankylosis, or impairment of the tibia or fibula of the left knee.  

In sum, the Veteran is not entitled to more than a 30 percent disability rating for the residuals of total knee replacement under Diagnostic Code 5055.  Although the residuals of his left total knee replacement include pain, there is no indication in either the VA examination reports or the clinical records that he experiences chronic residuals consisting of severe painful motion or weakness in the left knee.  Moreover, the Veteran's knee is not ankylosed, and there is no evidence of nonunion of the tibia and fibula.  Additionally, he had normal extension at all times during this appeal with the exception of the November 2009 and February 2015 records which showed extension to three and five respectively.  Thus, there is no basis for an increased rating under Diagnostic Codes 5055, 5256, 5261, or 5262.

The Board has considered whether there is any other schedular basis for granting a higher or separate rating for the left knee disability, but has found none.  The Board acknowledges the February 2011 VA examination report which indicated that the Veteran had instability of the bilateral knees in one section of the report, and in another section indicated there was no instability.  Furthermore, the February 2010 and September 2015 VA examiners found no instability.  As the February 2011 examination report is internally inconsistent, and inconsistent with the other evidence of record, the Board finds that a separate rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).  The Board also notes the leg length discrepancy of 1.5 centimeters according to the September 2015 examination report.  However, to warrant a ten percent rating under Diagnostic Code 5275 for shortening of the lower extremity, the bone must be shortened by 3.2 to 5.1 centimeters.  As such a separate rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2015).  

Accordingly, the disability does not warrant more than the currently assigned rating of 30 percent under the schedular criteria.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and  the medical evidence cited above. 

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability ratings determined above.

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  Staged ratings have been assigned for the left knee disability as appropriate, however, as explained above, the criteria for a higher or additional separate ratings for the left knee disability have not been met for any portion of the period of the claims.  See Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected left knee disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

A rating in excess of 30 percent for status post left total knee replacement beginning November 1, 2009 is denied.  



____________________________________________
MICHHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


